Citation Nr: 0806741	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-41 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1973.  The veteran died in January 2002.  At the time of the 
veteran's death, the appellant was the veteran's common-law 
wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In 2007, after the present claim had been decided and 
certified to the Board, the United States Court of Appeals 
for Veterans Claims (Court) determined that, in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, which includes a claim of service connection for 
the cause of the veteran's death, section 5103(a) notice must 
be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App.  
342, 352-353 (2007).  The Court determined that notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 
38 C.F.R. § 3.5(a) (2007).  

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty during active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 
2007); 38 C.F.R.  §§ 3.1(k), 3.303 (2007).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. §  3.312(b).  A disability 
is a contributory cause of death if it contributed 
substantially or materially to the cause of  death, combined 
to cause death, aided or lent assistance to producing death.  
38 C.F.R. § 3.312(c).

DIC benefits are not payable to the surviving spouse of a 
veteran if the cause of death was the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.301(a), (b) (2007). "Willful misconduct" is defined as an 
act involving conscious wrongdoing or known prohibited 
action.  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences and must be the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n)(1), (3).   

Although isolated and infrequent use of drugs by itself will 
not be considered willful misconduct, the progressive and 
frequent use of drugs to the point of  addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects, and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
veteran's willful misconduct.  38 C.F.R. § 3.301(c)(3).  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a  service-connected 
disability, it will not be considered of misconduct origin.  
Id.

The appellant contends that the veteran died due to post-
traumatic stress disorder (PTSD).  Specifically, the 
appellant contends that the veteran suffered from PTSD due to 
his experiences in Vietnam, and that his psychiatric symptoms 
caused him to abuse drugs, which, in turn, caused his death.

The veteran died on January [redacted], 2002.  The appellant has 
indicated that the cause of the veteran's death was 
determined by autopsy to be cardiomyopathy due to amphetamine 
use.  A copy of the death certificate indicates that an 
autopsy of the veteran was conducted.  However, the death 
certificate lists the cause of death as "pending" and the 
autopsy report has not been obtained.  Because the autopsy 
report contains the official cause of the veteran's death, it 
should be obtained.

In essence, the appellant contends that the veteran's 
substance abuse, an alleged contributing cause of death, 
should be service-connected secondary to the veteran's PTSD.  
The evidence of record indicates that the veteran had filed a 
claim for service connection for PTSD in May 1999.  The 
veteran's claim was denied by a May 2000 rating decision.  
The veteran appealed the May 2000 rating decision, and this 
appeal was pending at the time of the veteran's death in 
January 2002.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).  

In regard to the requirement of a verified in-service 
stressor, the veteran had contended, in his Form 9 received 
in August 2001, that he was exposed to numerous rocket and 
mortar attacks which resulted in injury and death to members 
of his unit.  The veteran was unable to provide names or 
specific dates of these attacks, but did state that he was 
stationed at both Phu Bai and Cam Ranh Bay with the 224th 
Aviation Battalion.  The veteran's service personnel records 
are not associated with the claims file.  These records would 
clarify the veteran's specific unit assignment and dates of 
service in Vietnam, and should be obtained.  After the 
veteran's unit assignment and dates of service in Vietnam are 
ascertained, an attempt to verify the veteran's claimed 
stressors by contacting the U.S. Army and Joint Services 
Records Research Center (JSRRC) should be conducted.  

Turning to the requirement of a PTSD diagnosis, the Board 
notes that the veteran was diagnosed with PTSD in March 2000.  
The veteran was hospitalized for suicidal ideations in March 
and May 2000, and June 2001.  The veteran's VA treatment 
records reveal that he repeatedly complained of depression, 
nightmares, and flashbacks about Vietnam.  However, the 
record does not contain a medical opinion linking the 
veteran's PTSD to an in-service stressor.  Furthermore, the 
veteran was diagnosed with depression on several occasions, 
and the veteran reported, upon his separation from service, 
that he experienced depression, loss of memory, nervous 
trouble, and difficulty sleeping.  The record does not 
contain a medical opinion as to whether the veteran's 
diagnosed depression was related to his military service.  
Therefore, a VA medical opinion is necessary to address 
whether the veteran's PTSD, or other mental disorder, was 
related to his active service.

As noted, no compensation shall be paid if the disability is 
a result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
As a matter of law, direct service connection for substance 
abuse is not available.  This does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368, 1376 (2001).

The veteran stated, and his service medical records confirm, 
that he used heroin while in service in Vietnam.  At a 
November 1999 VA examination, the veteran stated that he 
continued to abuse drugs after his release from service.  
Further, the appellant states that the veteran's drug use led 
to his death.  It is unclear from the record whether the 
veteran's substance abuse was secondary to PTSD or other 
psychiatric disorder.  In order to address this issue, the 
Board believes that a VA medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a VCAA notice letter, 
pursuant to Hupp, that includes (1) a 
statement of the conditions, if any, for 
which the veteran was service-connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The letter should also 
request that the appellant provide any 
evidence in her possession that pertains 
to the claim.

2.  Direct the appellant to execute any 
necessary release forms to obtain the 
autopsy report related to the veteran's 
death on January [redacted], 2002.  All information 
obtained should be made part of the claims 
file.

3.  Contact the National Personnel Records 
Center, or any other appropriate service 
department offices, to obtain the 
veteran's service personnel records from 
May 1971 to August 1973.  All attempts to 
secure these records must be documented in 
the claims folder.  

4.  Request that JSRRC obtain appropriate 
unit histories.  Also request that JSRRC 
obtain any available records pertaining to 
enemy attacks at Phu Bai and Cam Ranh Bay 
during the period of the veteran's service 
in Vietnam.  If JSRRC is unable to verify 
the veteran's stressors, that information 
should be made part of the claims file.

5.  Request that a psychiatrist review the 
claims folder, including the newly 
gathered information regarding the 
veteran's cause of death and in-service 
stressors, and provide an opinion on the 
following questions:

a.  Is it at least as likely as not that 
the veteran's PTSD or any other diagnosed 
mental disorder (such as depression) was 
related to the veteran's active service?  

b.  If so, is it at least as likely as not 
that the veteran's substance abuse 
resulted from his PTSD or any other 
diagnosed mental disorder?

6.  Then, readjudicate the claims for 
service connection for the cause of the 
veteran's death and entitlement to DEA 
benefits.  If the determination remains 
unfavorable to the appellant, issue a 
supplemental statement of the case to the 
appellant and her representative and 
provide a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



